DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on March 24, 2021 and February 24, 2021 have been entered.
 

Response to Arguments
With regard to the Applicants’ Remarks dated February 24, 2021:
Regarding the rejection of claims 1-20 under 35 U.S.C. 103(a), Applicant’s amendment and arguments have been fully considered and are sufficient for the reasons discussed in the Advisory action dated 03/03/2021. Therefore, the rejection has been withdrawn. Upon further search and consideration, no new grounds of rejection are made. 
As to any arguments not specifically addressed, they are the same as those discussed above.

Allowed Claims
Claims 1-15 and 17-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
none of the qualifying prior art references of record, taken alone or in combination, disclose or reasonably suggest: a combination of elements as claimed in independent claim 1, including determining a listing of mote-network addresses of other motes directly accessible from the first mote by direct radio transmission; determining a listing of spatial orientations of the other motes relative to the first mote and spatial reference locations for the other motes that are directly accessible from the first mote; and associating, with the mote-network address of the first mote, the listing of mote-network addresses of the other motes directly accessible from the first mote and the listing of the spatial orientations of the other motes relative to the first mote and the spatial reference locations for the other motes that are directly accessible from the first mote.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/OLEG SURVILLO/Primary Examiner, Art Unit 2442